Citation Nr: 1719008	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss from December 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a November 2012 decision, the Board denied a compensable rating for bilateral hearing loss from November 14, 2007, to December 1, 2009, and remanded the claim for a compensable rating for left ear hearing loss from December 1, 2009, for additional development.  As explained in that decision, the Board took this action because after the Veteran appealed the denial of his claim for a compensable rating for bilateral hearing loss the RO severed service connection for right ear hearing loss effective from December 1, 2009.

Additional medical evidence was added to the record after issuance of the November 2015 supplemental statement of the case.  However, the Board finds that this evidence is not pertinent because it does not provide information that is related to rating the severity of the Veteran's left ear hearing loss since December 1, 2009.  See 38 C.F.R. § 19.31 (2016) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that neither a waiver of agency of original jurisdiction (AOJ) review nor a remand for AOJ review of this evidence is needed. 


FINDING OF FACT

From December 1, 2009, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than I in the nonservice-connected right ear and IV in the service-connected left ear.

CONCLUSION OF LAW

From December 1, 2009, the criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his left ear hearing loss meets the criteria for a compensable rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's left ear hearing loss is rated as non compensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under Diagnostic Code 6100 the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).

With the above criteria in mind, at the December 2008 VA examination the Veteran had puretone thresholds of 25, 25, 35, and 35 decibels in the nonservice-connected right ear and puretone thresholds of 50, 55, 60, and 60 decibels in the service-connected left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 30 decibels in the nonservice-connected right ear and 56.25 decibels in the service-connected left ear.  Speech recognition ability was 100 percent in the nonservice-connected right ear and 92 percent in the service-connected left ear.  The examiner thereafter reported that the Veteran's hearing loss had no significant effect on his occupation and no effect on his usual daily activities.  

At the subsequent May 2015 VA examination, the Veteran had puretone thresholds of 25, 25, 35, and 30 decibels in the nonservice-connected right ear and puretone thresholds of 55, 55, 55, and 65 decibels in the service-connected left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 29 decibels in the nonservice-connected right ear and 58 decibels in the service-connected left ear.  Speech recognition ability was 94 percent in the in the nonservice-connected right ear and 84 percent in the service-connected left ear.  The claimant also reported that his hearing loss interfered with understanding what people were saying to him because he thinks they are saying words that they are not.

The Board also notes that treatment records document the Veteran's periodic complaints and treatment for hearing loss.  However, nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the rating for the nonservice-connected right ear, and as will be explained in more detail below, the above test results show that at its worst his service-connected left ear had a numeric designation of IV.  See 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100, Tables VIa and VII.  These tests results do not show that the Veteran met the criteria for at least a 10 percent rating for the hearing loss in his service-connected left ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  A numeric designation of at least X would need to be shown.  Therefore, the nonservice-connected right ear must be assigned a numeric designation of I at all times when evaluating his service-connected left ear hearing loss.  Id.

As to rating the service connected left ear, applying the above credible test results to 38 C.F.R. § 4.85, Table VII, with the Veteran, at his worst, having a numeric designation of I for the non service-connected right ear and a numeric designation of III for the service-connected left ear shows that he did not meet the criteria for a compensable rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85.  Therefore, the Board finds that the claim for a compensable rating for his service-connected left ear hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from December 1, 2009, and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the May 2015 VA examination the Veteran had thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in his service-connected left ear.  Therefore, this regulation applies to the current claim.

With the application of 38 C.F.R. § 4.86(a), the Veteran's non service-connected right ear is still assigned a numeric designation of I under Table VII and his service-connected left ear is now assigned a numeric designation of IV under Table VIa.  However, these test results still do not show that he met the criteria for a compensable rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85.  Therefore, even with the application of 38 C.F.R. § 4.86(a) the Board finds that the claim for a compensable rating for his service-connected left ear hearing loss is denied.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from December 1, 2009, and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at the above VA examinations the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) does not apply to the current claim.  This is true at all times from December 1, 2009, and therefore consideration of a staged rating is not warranted.  Fenderson.

Lastly, the Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) even when taking into account the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has reached this 
conclusion because the appellant does not claim and the record does not show that his service-connected left ear hearing loss interred with employment at any time since December 1, 2009.


ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


